LEE, J.,
specially concurring.
I concur in the result of the majority opinion and with the stated reason for holding for the respondent (i.e. the failure of the petitioner to qualify, as nonprofit-making, for the ORS 657.045(1) and (2) (c) exemption).
However, I believe the majority is mistaken in indicating that but for the profit-making nature of the district’s contracts with “five or six active accounts for commercially used water”, the case should be reversed.
The record discloses that petitioner also supplies water to the Medford Corporation log pond and 338 other accounts (constituting approximately three percent of the total water supplied) for tracts of one acre or less in size in the city of Medford where the water is used for “lawns” and “gardens” of a “household” variety.
I would affirm for the same reasons set forth in my dissent in Klamath Irr. Dist. v. Employ. Div., 21 Or App 61, 534 P2d 190 (1975).